The plaintiff Florence Siegel was injured when the van she was driving unexpectedly accelerated and crashed into a fence. According to the plaintiffs’ expert, the unexpected acceleration was caused by a misadjustment of the air conditioner idle screw on the carburetor. The defendant Manley’s Auto Complete Car Care Center West had installed a rebuilt carburetor in the vehicle about two months before the accident, and, on the day of the accident, the defendant Two Guys Auto Repair Service cleaned the carburetor. The defendants’ expert disagreed that a misadjusted air conditioner idle screw caused the car’s engine to race, and concluded that the accident occurred because the plaintiff driver mistakenly stepped on the accelerator instead of the brake. The jury rendered a verdict in favor of the defendants.
*797Contrary to the plaintiffs’ contention, the Supreme Court properly submitted to the jury interrogatories on the verdict sheet which limited the defendants’ liability to the failure to adjust the air conditioner idle screw on the carburetor, as that was the theory of liability the plaintiffs relied upon during the trial (see Fridenberger v Modayil, 268 AD2d 457, 458; Fallon v Damianos, 192 AD2d 576, 577).
The remaining issues raised by the plaintiffs regarding the Supreme Court’s rulings during the trial are either unpreserved for appellate review or without merit.
We have not considered the plaintiffs’ contentions regarding the defendants’ summations, as they failed to include a transcript of the summations in their appendix (see CPLR 5525, 5528; 22 NYCRR 670.10; Desmarat v Basile, 288 AD2d 336, 337; Matter of Allstate Ins. Co. v Vargas, 288 AD2d 309, 310). Altman, J.P., Florio, O’Brien and H. Miller, JJ., concur.